Exhibit 10.1

 

SECOND AMENDMENT

TO THE

FIFTH AMENDED AND RESTATED
PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This SECOND AMENDMENT TO THE FIFTH AMENDED AND RESTATED PROPERTY MANAGEMENT AND
LEASING AGREEMENT (the “Amendment”) is made and entered into as of this 13th day
of August, 2008 by and among BEHRINGER HARVARD REIT I, INC., a Maryland
corporation (“BH REIT”), BEHRINGER HARVARD OPERATING PARTNERSHIP I LP, a Texas
limited partnership (“BH OP”), and HPT MANAGEMENT SERVICES LP, a Texas limited
partnership (the “Manager”, and together with BH REIT and BH OP, the “Parties”).

 

WHEREAS, the Parties previously entered into that certain Fifth Amended and
Restated Property Management and Leasing Agreement dated May 15, 2008, as
amended by the First Amendment to the Fifth Amended and Restated Property
Management and Leasing Agreement dated June 25, 2008 (the “Agreement”).

 

WHEREAS, the Parties desire to amend the Agreement to clarify how technology
costs and expenses related to the Properties will be paid and to clarify when
construction management fees are payable to the Manager.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:

 

1.             Defined Terms. Any term used herein that is not otherwise defined
herein shall have the meaning ascribed to such term as provided in the
Agreement.

 

2.             Amendment to Article I.  Article I of the Agreement is hereby
amended by adding Sections 1.16, as follows:

 

                1.16         “Construction Work” has the meaning set forth in
Section 5.2 hereof.

 

3.             Amendment to Section 4.1.  Section 4.1 of the Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

4.1           Owner’s Expenses.  Except as otherwise specifically provided, all
costs and expenses incurred hereunder by Manager in fulfilling its duties to
Owner shall be for the account of and on behalf of Owner.  Such costs and
expenses shall include the wages and salaries and other employee-related
expenses of all on-site and off-site employees of Manager who are engaged in the
operation, management, maintenance and leasing or access control of the
Properties, including taxes, insurance and benefits relating to such employees,
costs of technology related to the Properties, including computers, telephone
systems and property management and accounting software and any upgrades or
conversions thereof, and legal, travel and other out-of-pocket expenses that are
directly related to the management of specific Properties.  All costs and
expenses for which

 

 

--------------------------------------------------------------------------------


 

 

Owner is responsible under this Management Agreement shall be paid by Manager
out of the Account.  In the event the Account does not contain sufficient funds
to pay all said expenses, Owner shall fund all sums necessary to meet such
additional costs and expenses.

 

                4.             Amendment to Section 5.2.  Section 5.2 of the
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

 

                                5.2           Construction Supervision Fees. 
Manager shall supervise construction performed by or on behalf of Owner with
respect to the Properties, including, but not limited to, capital repairs and
improvements, major building reconstruction and tenant improvements
(collectively, “Construction Work”).  In the event that Manager supervises the
Construction Work with respect to a Property, Owner shall pay Manager a
construction supervision fee equal to an amount not greater than five percent
(5%) of all hard construction costs incurred in connection with the Construction
Work.  Owner shall pay construction supervision fees at the same time it makes
payments to any third party contractors in respect of any Construction Work at
that Property.

 

5.             Continuing Effect.  Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

 

6.             Counterparts.  The Parties agree that this Amendment has been or
may be executed in several counterparts, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III
Executive Vice President —
Corporate Development & Legal

 

 

 

 

 

 

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP

 

 

 

 

By:

BHR, Inc.,
its general partner

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President —
Corporate Development & Legal

 

 

 

 

 

 

 

HPT MANAGEMENT SERVICES LP

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President —
Corporate Development & Legal

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 